Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 21-37 are presented for examination.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-36; and 37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 and 21; and 18, respectively, of U.S. Patent No. 10607707. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims of the examined application are anticipated and the same scope of invention by claims of the reference such as a 	semiconductor memory comprising: N memory cell arrays, N being an integer equal to or larger than 2, I-th memory cell array among the N [[of]] memory cell arrays including a plurality of I-th memory cells, I being an integer from 1 to N; and a controller, wherein each of threshold voltages of the first to I-th memory cells is set to any of first to M-th threshold voltages, M being an integer equal to or larger than 3, a J-th threshold voltage being higher than a (J-1)-the threshold voltage, J being an integer from 2 to M, data of K bits is stored using a combination of threshold voltages of the first to N-th memory cells, K being integer of equal to or smaller than N x M / 2 from claim 21; and a semiconductor memory comprising: a first memory cell array including a plurality of first memory cells; a second memory cell array including a plurality of second memory cells; and a controller, wherein each of threshold voltages of the first memory cells and the second memory cells is set to any of a first threshold voltage, a second threshold voltage higher than the first threshold voltage, a third threshold voltage higher than the second threshold voltage, a fourth threshold voltage higher than the third threshold voltage, and a fifth threshold voltage higher than the fourth threshold voltage, data of three or more 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 21-26 and 34-37 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Moschiano et al. US Pub. No. 20130272071 (IDS).
	As per claims 21 and 34, Figs. 1-4 and 6 of Moschiano are directed to a semiconductor memory comprising: N memory cell arrays (more than one memory array, see par. 59), N being an integer equal to or larger than 2, I-th memory cell array (600, par. 59,  Fig. 6) among the N memory cell arrays including a plurality of I-th memory cells (Fig. 1), I being an integer from 1 to N; and a controller (660, Fig. 6, par. 60), wherein each of threshold voltages (Fig. 2) of the first to I-th memory cells (111-1 to 111-N, Fig. 1) is set to any of first to M-th threshold voltages, M being an integer equal to or larger than 3, a J-th threshold voltage being higher than a (J-1)-the threshold voltage (Fig. 3), J being an integer from 2 to M, data of K bits is stored using a combination (soft data, abstract, 554 of Fig. 5, par. 11, 37 or 52 ) of threshold voltages of the first to N-th memory cells, K being integer of equal to or smaller than N x M / 2.

	As per claim 23, paragraph 39 and Fig. 4 of Moschiano disclose wherein in the write operation, when first data is written into a combination of the first memory cell and the second memory cell, the controller raises the threshold voltage of the first memory cell to the second threshold voltage, and raises the threshold voltage of the second memory cell to the third threshold voltage.
	As per claims 24 and 25, paragraphs 12, 21, claim 28 and Fig. 6 of Moschiano disclose wherein in a read operation to a first page including the first bit, the controller reads data from the plurality of first memory cells and data from the plurality of second memory cells by applying one read voltage to each of the first word line and the second word line, determines read data of the first page based on first read data that is read from the plurality of first memory cells and second read data that is read from the plurality of second memory cells, and outputs the determined read data of the first page to an outside of the controller (a read request, par. 38).
	As per claim 26, paragraphs 12, 21, 35, claims 12, 28 and Fig. 6 of Moschiano disclose further comprising: a first word line (105-1, Fig. 1) coupled to the plurality of first memory cells (111-1, 121-1, Fig. 1); a second word line (105-2, Fig. 1) coupled to the plurality of second memory cells (111-2, 121-2, Fig. 1); and a controller (662, Fig. 6), wherein upon reception of write data (par. 35) of a first page including the first bit, the controller performs a first page write operation to the plurality of the first memory cells or to the plurality of the second memory cells, based on the received write data of the first page, upon reception of write data of a second page including the second bit, the 
As per claim 35, Fig. 2 and paragraph 48 of Moschiano disclose wherein the controller is configured to perform a read operation for one bit data based on the first to N-th memory cells (Fig. 2), and the controller is configured to apply at least two of first to N-th read voltages to corresponding at least two of the first to N-th memory cells, respectively, in parallel in the read operation (par. 48).
	As per claim 36, paragraphs 21 and 23 of Moschiano disclose further comprising: a first sense amplifier configured to read data stored in the first memory cell array (par. 23); a second sense amplifier (due to more than one memory array, see par. 59) configured to read data stored in the second memory cell array; and a logic circuit (par. 23) configured to determine read data based on read results with the first sense amplifier and the second sense amplifier.
	As per claim 37, Figs. 1-4 and 6 of Moschiano are directed to semiconductor memory comprising: a first memory cell array (600, Fig. 6) including a plurality of first memory cells (111-1 to 111-N, Fig. 1); a second memory cell array (more than one memory array, see par. 59) including a plurality of second memory cells (111-1 to 111-N, Fig. 1); and a controller (660, Fig. 6, par. 60), wherein each of threshold voltages (Fig. 2) of the first memory cells and the second memory cells is set to any of a first threshold voltage, a second threshold voltage higher than the first threshold voltage, a third threshold voltage higher than the second threshold voltage, a fourth threshold voltage higher than the 
8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).